IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT FLOYD,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2603

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed January 4, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel – Original
Jurisdiction.

Robert Floyd, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL, WINSOR, and M.K. THOMAS, JJ., CONCUR.